Citation Nr: 0913186	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  06-08 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
impotency, to include as secondary to diabetes mellitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
congestive heart failure, to include as secondary to diabetes 
mellitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
neurological condition of the right lower extremity, to 
include reflex sympathetic dystrophy and peripheral 
neuropathy as secondary to diabetes mellitus.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
neurological condition of the left lower extremity, to 
include reflex sympathetic dystrophy and peripheral 
neuropathy as secondary to diabetes mellitus.

5.  Entitlement to service connection for a neurological 
condition of the right upper extremity, to include reflex 
sympathetic dystrophy and peripheral neuropathy as secondary 
to diabetes mellitus.

6.  Entitlement to service connection for a neurological 
condition of the left upper extremity, to include reflex 
sympathetic dystrophy and peripheral neuropathy as secondary 
to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.

The issue of service connection for a neurological condition 
of the left upper extremity, to include reflex sympathetic 
dystrophy and peripheral neuropathy, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the Veteran's 
claims for service connection for impotency, congestive heart 
failure and a neurological condition affecting both lower 
extremities was by a rating decision issued in August 2002.

2.  The August 2002 rating decision denied the claims for 
service connection for impotency, congestive heart failure, 
and a neurological condition affecting both lower extremities 
based upon the absence of evidence that these conditions were 
attributable to military service, to include as secondary to 
the Veteran's service-connected diabetes mellitus.

3.  Evidence presented since the August 2002 denial does not 
relate to an unestablished fact necessary to substantiate the 
claims, and does not raise a reasonable possibility of 
substantiating the claims. 

4.  The Veteran's neurological condition of the right upper 
extremity, diagnosed as reflex sympathetic dystrophy, is not 
shown to be medically related to his service-connected 
diabetes mellitus, nor is it otherwise attributable to 
military service in any way.  


CONCLUSIONS OF LAW

1.  The August 2002 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 
(2002).  

2.  The evidence added to the record since August 2002 is not 
new and material, and the claim of service connection for 
impotency is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

3.   The evidence added to the record since August 2002 is 
not new and material, and the claim of service connection for 
congestive heart failure is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

4.  The evidence added to the record since August 2002 is not 
new and material, and the claim of service connection for a 
neurological condition of the right lower extremity is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

5.  The evidence added to the record since August 2002 is not 
new and material, and the claim of service connection for a 
neurological condition of the left lower extremity is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

6.  A neurological condition of the right upper extremity, to 
include reflex sympathetic dystrophy and peripheral 
neuropathy are not proximately due to, or the result of, the 
Veteran's service-connected disabilities.  38 U.S.C.A. §§ 
1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Regarding the previously denied claims for service 
connection, the agency of original jurisdiction (AOJ) 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008) in 
correspondence dated in October 2004.  This notice letter 
informed the appellant of the appropriate standard for new 
and material evidence and explained that in order to reopen 
the claims for service connection for impotency, congestive 
heart failure, and a neurological condition affecting both 
lower extremities, any additional evidence submitted must 
show that a claimed condition was medically related to 
military service, to include as secondary to the Veteran's 
service-connected diabetes mellitus, because the absence of 
such evidence was the reason for the previous denials.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Regarding the duty to assist, in a claim to reopen, VA's 
responsibility extends to requesting evidence from any new 
source identified by the claimant, and if that evidence is 
then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  See 38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2008).  As discussed above, in this 
case, the AOJ complied with VA's notification requirements 
and informed the appellant of the information and evidence 
needed to substantiate his claims.  The appellant has not 
identified any new source of evidence relevant to his 
claims.  

Regarding the claim of service connection for a neurological 
condition of the left upper extremity, the October 2004 
notice letter informed the Veteran of information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  In March 
2006, the AOJ also provided notice of the process by which 
initial disability ratings and effective dates are 
established.  Although this notice was after the initial 
denial of the claim, and the claim was not subsequently 
adjudicated after the notice was given, because the 
preponderance of the evidence is against the claim of service 
connection, any question as to the appropriate disability 
rating or effective date to be assigned is rendered moot.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, as no prejudice can flow to the Veteran from the 
late notice, no further notification is required.  

In all, VA's duties to notify and assist the Veteran have 
been met.  

New and Material Evidence

A review of the record reveals that the Veteran's claims for 
service connection for impotency, congestive heart failure, 
and a neurological condition affecting both lower extremities 
were originally denied by an August 2002 rating decision.  
The RO subsequently declined to reopen the claims by rating 
decision in April 2005 (which is the subject of this appeal).  
Nevertheless, the Board must determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the Veteran's previously and finally 
denied claims).  

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Since the last final disallowance of the claims in August 
2002, the Veteran has submitted a November 2004 personal 
statement and VA has obtained additional VA treatment records 
and a December 2004 compensation examination.  
This evidence is new, in that it has not previously been 
considered by agency decision makers.  However, it is not 
material because it does not relate to an unestablished fact 
necessary to substantiate the claim.  Specifically, VA 
outpatient treatment records do not address the etiology of 
the Veteran's impotency, congestive heart failure, or 
neurological condition affecting both lower extremities. 
Additionally, the December 2004 VA examination specifically 
finds that the Veteran's erectile dysfunction is medically 
related to his nonservice-connected occlusive disease, rather 
than his service-connected diabetes mellitus.  Thus, the 
December 2004 VA examination constitutes evidence against the 
claim.    

As such, the evidence submitted since the last final denial, 
although new, is not material to the claims in that it does 
not relate to an unestablished fact necessary to substantiate 
the claims, and does not raise a reasonable possibility of 
substantiation.  Therefore, the Board finds that no new and 
material evidence has been submitted and the claims for 
service connection for impotency, congestive heart failure, 
and a neurological condition affecting the right and left 
lower extremities are not reopened.

Service Connection

The Veteran seeks service connection for a neurological 
condition of the right upper extremity, to include reflex 
sympathetic dystrophy and peripheral neuropathy as secondary 
to diabetes mellitus.

In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  38 C.F.R. § 3.303 (2008); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Secondary service connection may be granted for disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.
In the present case, the service treatment records contain no 
evidence of complaint, diagnosis, or treatment for any 
neurologic condition (or symptoms thereof) affecting the 
right upper extremity during military service.  Without 
evidence of in-service incurrence or aggravation of a disease 
or injury, direct service connection is inapplicable.

Instead, the Veteran contends that his right upper extremity 
condition is peripheral neuropathy secondary to his service-
connected diabetes mellitus.  Statement in support of claim, 
September 2004.  It is not in dispute that the Veteran 
suffers from severe contractures and deformity of his right 
hand.  See VA examination & associated photographs,  December 
2004.  However, the remaining question is whether this 
current disability was either caused or aggravated by the 
Veteran's  service-connected diabetes mellitus.  A December 
2004 VA examiner determined that the Veteran's right hand 
condition is not caused by diabetes, but is instead a direct 
result of his nonservice-connected Complex Regional Pain 
Syndrome Type 1.  Therefore, as there is no medical evidence 
of a nexus, or causal relationship,  between the Veteran's 
current right upper extremity disability and his service-
connected diabetes mellitus, secondary service connection is 
not warranted

In sum, the Veteran's right upper extremity condition is not 
attributable to his military service, neither directly nor 
secondary to his service-connected diabetes mellitus.  As the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  Service 
connection is not warranted.


ORDER

1.  The application to reopen the previously denied claim of 
entitlement to service connection for impotency is denied.

2.  The application to reopen the previously denied claim of 
entitlement to service connection for congestive heart 
failure is denied.

3.  The application to reopen the previously denied claim of 
entitlement to service connection for a neurological 
condition of the right lower extremity, to include reflex 
sympathetic dystrophy and peripheral neuropathy is denied.

4.  The application to reopen the previously denied claim of 
entitlement to service connection for a neurological 
condition of the right lower extremity, to include reflex 
sympathetic dystrophy and peripheral neuropathy is denied.

5.  Service connection for a neurological condition of the 
right upper extremity, to include reflex sympathetic 
dystrophy and peripheral neuropathy, is denied.  


REMAND

A review of the record reveals that further evidentiary 
development is required before the issue of service 
connection for a neurological condition of the left upper 
extremity, to include reflex sympathetic dystrophy and 
peripheral neuropathy, is ready for final adjudication.  

Specifically, the Veteran was afforded a VA examination in 
conjunction with this claim in December 2004.  The examiner 
was asked to opine as to whether the Veteran's peripheral 
neuropathy of both upper extremities is secondary to his 
service-connected diabetes mellitus.  However, the examiner's 
opinion addresses only the condition of the right hand.  As 
such, a new examination that provides the requested medical 
opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any currently diagnosed 
neurological disorder of the left upper 
extremity.  The Veteran's claims file 
and a copy of this remand should be made 
available to the examiner for review.  
All necessary studies and tests must be 
conducted. 



The examiner is specifically requested 
to:

(a)  State all currently diagnosed 
neurological disabilities affecting the 
left upper extremity;  
(b)  Identify the approximate date of 
onset for any chronic acquired 
disability identified in (a);
(c) Opine whether it is at least as 
likely as not (probability of fifty 
percent or more) that any current 
neurologic disability of the left upper 
extremity was caused or aggravated by 
the Veteran's service-connected diabetes 
mellitus.

The examiner should note that 
aggravation is defined for legal 
purposes as a permanent worsening of 
the underlying condition versus a 
temporary flare-up of symptoms.  

2.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the Veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
Veteran and his representative must be 
afforded the applicable time period in 
which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. BARNARD	 
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


